EXHIBIT 10.15.3

[EMPLOYEE FORM]

VENTAS, INC.

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is made and entered into as of the
     day of                     , by and between VENTAS, INC., a Delaware
corporation (the “Company”), and                                         , an
employee of the Company (“Employee”), pursuant to Ventas, Inc. 2006 Incentive
Plan (the “Plan”).

AGREEMENT:

The parties agree as follows:

1. Issuance of Common Stock. The Company shall cause to be issued to Employee
                                         (                    ) shares of Common
Stock (the “Shares”). The certificates representing the Shares, together with a
stock power duly endorsed in blank by Employee, shall be deposited with the
Company to be held by it until the restrictions imposed upon the Shares by this
Agreement have expired.

2. Vesting of Shares. If Employee has not forfeited any of the Shares, the
restriction on the Transfer (as defined herein) of the Shares shall expire with
respect to [one-third of the Shares on                     , and shall expire
with respect to an additional one-third of the Shares on                     ,
and shall expire with respect to the balance of the Shares on
                    ]1 [alternative vesting schedule]. Upon expiration of the
restriction against Transfer of any of the Shares pursuant to this Section 2,
the Shares shall vest. Notwithstanding the foregoing, [(i)] in the event of
(A) a Change in Control or (B) the death or Disability of Employee [or
(C) termination of Employee’s employment by the Company without Cause or by
Employee with Good Reason (as such terms are defined in Employee’s employment
agreement)], the Shares shall automatically vest and all restrictions on the
Shares shall lapse [and (ii) in the event of termination of Employee’s
employment by the Company without Cause or by Employee with Good Reason (as such
terms are defined in Employee’s employment agreement), for purposes of vesting
of the Shares, Employee shall be treated as having one additional year of
service from the date of termination of employment].2

3. Forfeiture of Shares. If Employee’s employment by the Company is terminated
for any reason other than death or Disability [or termination by the Company
without Cause or by Employee with Good Reason (as such terms are defined in
Employee’s employment agreement)],3 all Shares which have not vested in
accordance with Section 2 of this Agreement shall be forfeited and reconveyed to
the Company by Employee without additional consideration, and Employee shall
have no further rights with respect thereto.

--------------------------------------------------------------------------------

1

Use this schedule if the restricted stock vests in three equal installments.

2

For executive officers, other than the CEO, insert (i) and (ii) but not clause
(C); for the CEO, insert clause (C) but not (i) or (ii).

3

For CEO only.



--------------------------------------------------------------------------------

4. Restriction on Transfer of Shares. Employee shall not Transfer any of the
Shares owned by Employee until such restriction on the Transfer of the Shares is
removed pursuant to this Agreement. For purposes of this Agreement, the term
“Transfer” shall mean any sale, exchange, assignment, gift, encumbrance, lien,
transfer by bankruptcy or judicial order, transfer by operation of law and all
other types of transfers and dispositions, whether direct or indirect, voluntary
or involuntary.

5. Rights as Stockholder. Unless the Shares are forfeited, Employee shall be
considered a stockholder of the Company with respect to all such Shares that
have not been forfeited and shall have all rights appurtenant thereto, including
the right to vote or consent to all matters that may be presented to the
stockholders and to receive all dividends and other distributions paid on such
Shares. If any dividends or distributions are paid in Common Stock, such Common
Stock shall be subject to the same restrictions as the Shares with respect to
which it was paid.

6. Restrictive Legend. Each certificate representing the Shares may bear the
following legend:

The sale or other transfer of the shares represented by this Certificate,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer (including conditions of forfeiture) as set forth in
the Ventas, Inc. 2006 Incentive Plan and in the related Restricted Stock
Agreement. A copy of the Plan and such Restricted Stock Agreement may be
obtained from the Secretary of Ventas, Inc.

When the Shares have become vested, Employee shall have the right to have the
preceding legend removed from the certificate representing such vested Shares.

7. Agreement Does Not Grant Employment Rights. The granting of Shares shall not
be construed as granting to Employee any right to employment by the Company. The
right of the Company to terminate Employee’s employment at any time, for any
reason, with or without cause, is specifically reserved.

8. Section 83(b) Election Under the Code and Tax Withholding. If Employee timely
elects, under Section 83(b) of the Code, to include the fair market value of the
Shares on the date hereof in Employee’s gross income for the current taxable
year, Employee agrees to give prompt written notice of such election to the
Company. Employee hereby acknowledges that the Company will be obligated to
withhold taxes for amounts whenever includable in Employee’s income (regardless
of whether a Section 83(b) election is made) and hereby agrees to make whatever
arrangements are necessary to enable the Company to withhold as required by law,
including without limitation the right to deduct from payments of any kind
otherwise due to Employee. Employee shall have the right to elect to satisfy, in
whole or in part, Employee’s tax withholding obligations by having the Company
withhold Shares.

9. Miscellaneous.

a. Incorporation of Plan. Except as specifically provided herein, this Agreement
is and shall be in all respects subject to the terms and conditions of the Plan,
a copy of which Employee acknowledges receiving prior to the execution hereof
and the terms of which are incorporated by reference.

 

- 2 -



--------------------------------------------------------------------------------

b. Captions. The captions and section headings used herein are for convenience
only, shall not be deemed part of this Agreement and shall not in any way
restrict or modify the context or substance of any section or paragraph of this
Agreement.

c. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules.

d. Defined Terms. All capitalized terms not defined herein shall have the
meanings set forth in the Plan, unless a different meaning is plainly required
by the context.

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first above written.

 

VENTAS, INC. By:     Title:        [NAME]

 

- 3 -